Citation Nr: 9926153	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  96-27 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.  

2.  Entitlement to service connection for reflux esophagitis.  

3.  Entitlement to service connection for asthma.  

4.  Entitlement to service connection for photophobia.  

5.  Entitlement to an initial compensable disability 
evaluation for bilateral hearing loss disability.  

6.  Entitlement to service connection for high blood sugar.

7.  Entitlement to service connection for mitral valve 
prolapse.

8.  Entitlement to an initial compensable disability 
evaluation for a lumbosacral disability including a left 
ileum sclerotic density.  

9.  Entitlement to an initial compensable disability 
evaluation for sleep apnea.  

10.  Entitlement to an initial compensable disability 
evaluation for chronic bronchitis.  


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from August 1968 to August 
1972 and from January 1980 to April 1995.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 1996 rating decision of the Montgomery, Alabama, 
Regional Office (RO) which, in pertinent part, established 
service connection for bilateral hearing loss disability; a 
lumbosacral disability including a left ileum sclerotic 
density; sleep apnea; and chronic bronchitis; and assigned 
noncompensable evaluations for those disabilities.  The RO 
also determined that the veteran had not submitted 
well-grounded claims for service connection for a left 
shoulder disorder; reflux esophagitis; mitral valve prolapse; 
asthma; photophobia; and high blood sugar; and therefore 
denied those claims.  The veteran has appealed the initial 
assignment of the noncompensable ratings for the 
service-connected disorders and the denial of service 
connection for a left shoulder disorder; reflux esophagitis; 
mitral valve prolapse; asthma; photophobia; and high blood 
sugar.

The Board remanded this case in March 1999 for the veteran to 
clarify a matter about his accredited representative.



FINDINGS OF FACT

1.  No medical evidence has been presented or secured to 
render plausible a claim that  the veteran has a current left 
shoulder disorder.

2.  No medical evidence has been presented or secured to 
render plausible a claim that the veteran currently has 
reflux esophagitis.

3.  No medical evidence has been presented or secured to 
render plausible a claim that the veteran currently has 
asthma.

4.  No medical evidence has been presented or secured to 
render plausible a claim that the veteran currently has 
photophobia.

5.  Service-connected hearing loss is manifested by an 
average puretone decibel loss of 39 in the right ear and 35 
in the left ear and by speech discrimination of 92 percent in 
the right ear and 96 percent in the left ear.


CONCLUSIONS OF LAW

1.  The claim for service connection for a left shoulder 
disorder is not well grounded, and therefore there is no 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for reflux esophagitis 
is not well grounded, and therefore there is no statutory 
duty to assist the appellant in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for asthma is not well 
grounded, and therefore there is no statutory duty to assist 
the appellant in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim for service connection for photophobia is not 
well grounded, and therefore there is no statutory duty to 
assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The criteria for a compensable initial rating for 
service-connected hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.85 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Requirements For Service Connection And For
Establishing A Well Grounded Claim For Service Connection.

In general, establishing service connection for a disability 
on a direct basis requires the existence of a current 
disability that either (1) had its onset in service and 
continues to the present day or (2) is the result of a 
disease or injury incurred in service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110, 1131 (West 1991); see 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 7 
Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau, 2 Vet. App. at 143.  The veteran 
has the burden to bring evidence to render plausible the 
existence of the disability for which he is claiming service 
connection in order to establish a well grounded claim.  
Until he does, the VA does not have the duty to assist him in 
developing facts pertinent to his claim, including assisting 
him by affording him a medical examination at VA expense.  
38 U.S.C.A. § 5107(a) (West 1991); see Grivois v. Brown, 
6 Vet. App. 136, 139-40 (1994) (noting that "implausible 
claims should not consume the limited resources of the VA and 
force into even greater backlog and delay those claims 
which . . . require adjudication."). 

The appellant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that a claim for service connection is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is "a plausible claim, one that is 
meritorious on its own or capable of substantiation."  
Robinette v. Brown, 8 Vet. App. 69, 73-74 (1995); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the appellant has 
not presented a well-grounded claim, then the appeal fails as 
to that claim, and the Board is not obligated under 
38 U.S.C.A. § 5107(a) to assist him any further in the 
development of that claim.  Murphy, 1 Vet. App. at 81.  

The type of evidence required to make a claim well grounded 
depends upon the issue presented by the claim.  If the 
determinative issue turns on a question of medical causation 
or diagnosis, competent medical evidence is required to state 
a plausible claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, 1 Vet. App. at 81).  The appellant 
cannot meet his initial burden under 38 U.S.C.A. § 5107(a) 
simply by relying on his own opinion as to medical causation; 
lay persons are not competent to offer medical opinions.  
Grottveit, 5 Vet. App. at 93 (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).

Service Connection For A Left Shoulder Disorder.

Service medical records from the first period of active duty 
reflect no complaints or findings relevant to a left shoulder 
disorder.

In January 1987, the veteran reported to an emergency room of 
a service department hospital complaining of a knot in the 
left upper quadrant of his back for two months.  He further 
reported that he had chest pain off and on the left side of 
the upper back and scapula area for two months.  There was no 
history of any injury or exercise or playing any sports that 
might have caused the pain.  There was a small lump in the 
back area the previous week with no drainage.  Objectively, 
the veteran was in no acute distress.  Examination of the 
head, eyes, ears, nose, throat, neck, chest, heart, and chest 
wall were normal.  There was diffused pain at the left 
scapula area of the back of a mild degree.  There was no 
swelling or ecchymoma.  The assessment was myalgia of the 
left scapula and infected sebaceous cyst.  Service medical 
records reflect that the cyst was later surgically removed.

In January 1991, the veteran was seen in the emergency room 
of a service department hospital for complaints of pain in 
the left shoulder with burning in the left arm.  He reported 
no trauma, there was no shortness of breath or irregular 
pulse.  The veteran gave a history of numbness and sleepy 
feeling of the left arm and complained of neck pain with 
flexion.  Objectively, the left shoulder had full range of 
motion with pain in the trapezius area.  Several muscle 
spasms were palpable in the left trapezius area and left 
rhombards causing increased pain.  The neck was supple 
without tenderness and there was increased left trapezius 
pain with flexion.  The assessment was left trapezius strain.  
The treatment plan was medication and follow up in 2 to 3 
days.

Later in January 1991, the veteran was seen on follow up for 
complaints of pain in the left arm.  Specifically, he 
complained of the onset of left shoulder pain a few days 
earlier also affecting the upper chest and posterior area.  
He reported that it felt like a tingling reaction.  He stated 
he had been seen in an emergency room prior to this visit 
with an episode of full hand numbness which the next day 
started resolving.  He stated he had constant discomfort and 
that with flexion pain worsened.  He reported having been 
treated with muscle relaxers and Motrin for three to four 
days.  There was no history of neck injury.  Objectively, the 
veteran had local tenderness with full range of motion.  
There was pain with flexion of the neck.  Neurologic 
examination was negative.  There was good arm strength.  
Reflexes were okay.  The handwritten assessment appeared to 
be "nerve entrapped cervical" and the veteran was treated 
with Indocin and decreased activity.  A notation later in 
January 1991 shows that the veteran had been on Indocin for 6 
days with some improvement.  He now had greater movement and 
some improvement of the left arm.  He reported mild 
tenderness of the shoulder.  There was full range of motion.  
The assessment was resolving neuralgia.

A July 1995 VA x-ray of the left shoulder was normal.  On a 
July 1995 VA examination, the examiner recorded a history of 
left shoulder pain in 1980.  The veteran reported that he was 
told that he had bursitis.  He reported that discomfort in 
the left shoulder usually lasted for a few weeks and then 
spontaneously went away.  On physical examination of the 
musculoskeletal system, the veteran had full range of motion 
of all his joints.  He had no joint swelling, no deformity, 
no instability.  The examiner diagnosed history of deltoid 
bursitis, left.

The Board concludes that service connection is not warranted 
for a left shoulder disorder because no medical evidence has 
been presented or secured to render plausible a claim that 
the veteran has a current left shoulder disorder.  The last 
evidence of a shoulder disorder was in 1991.  On examination 
in 1995, a left shoulder disorder could only be diagnosed by 
history but there were no findings of a current disorder.  
Accordingly, in the absence of evidence of a current left 
shoulder disorder, the claim for service connection for a 
left shoulder disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992); see also 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed).

Service Connection For Reflux Esophagitis.

During the first period of active duty, the veteran was seen 
on several occasions for complaints of nausea and vomiting in 
1969.  By June 1969, an examiner had attributed the 
gastrointestinal symptoms to an allergic reaction because the 
veteran became asymptomatic when given antihistamines.  In 
November 1969, the veteran was treated for nausea and 
vomiting associated with a viral syndrome.  The veteran was 
seen in January 1971 for complaints of nausea.  On the 
January 1972 separation examination report, the examiner 
noted the veteran reported having air sickness manifested by 
nausea and vomiting.  On a June 1973 examination for the 
purpose of enlistment into the National Guard following 
separation from active service, the veteran checked "no" 
for "Have you now or have you ever had" frequent 
indigestion or stomach trouble.

On a January 1978 yearly National Guard examination, the 
veteran checked "no" for "Have you now or have you ever 
had" frequent indigestion or stomach trouble.

In January 1980, the veteran reported to an outpatient clinic 
complaining of heartburn and belching for 6 months unrelated 
to food intake.  The veteran stated that it often awakened 
him at night.  There was no melena.  The assessment was 
esophageal reflux.  A February 1980 notation reflected that 
the veteran was tried on Tagamet for reflux esophagitis.  In 
April 1980, the veteran reported that the condition had 
improved on Tagamet.

In February and September 1981, the Tagamet prescription was 
refilled for reflux esophagitis.  In December 1981, the 
veteran was seen for complaints of chronic reflux 
esophagitis.  The assessment was reflux esophagitis 
controlled only with Tagamet.  In October 1984, the veteran 
was given a prescription of Tagamet.

In September 1985, the veteran was seen in the emergency room 
of a service department hospital complaining of pain in the 
lower quadrant of the stomach for five hours.  Objectively, 
he was in no acute distress with a low grade temperature, and 
he was ambulatory with a limp.  There was positive guarding 
on examination of the abdomen, positive distention, negative 
rigidity, negative masses.  Bowel sounds were within normal 
limits.  The assessment was possible diverticulitis.

The veteran was seen in the acute minor illness clinic the 
next day.  The examiner noted that the abdomen was very 
tender in the lower left quadrant but examination was 
difficult because of voluntary guarding.  The examiner's 
impression was rule out spigelian or indirect hernia.  The 
veteran was referred to the General Surgery clinic.  
Objectively, there was exquisite tenderness in the left lower 
quadrant to palpitation, no palpable masses, good bowel 
sounds.  A flexible sigmoidoscopy showed copious stool.  The 
assessment was possible diverticulitis and rule out 
retroperitoneal tumor.  Later in September 1985, x-ray 
studies were done following barium enema and this report is 
of record.  It showed an area of increased sclerosis in the 
left ileum just lateral to the sacroiliac joint in the 
inferior portion.

In August 1990, the veteran was seen with the primary 
complaint of a cough and a history of indigestion.  The 
assessment was cough secondary to reflux.

In April 1995, the veteran was seen for a history of a hiatal 
hernia.  Objective findings were normal.  The assessment was 
history of hiatal hernia but the examiner noted he could not 
find a report of upper gastrointestinal testing in the 
record.  The examiner noted that the veteran reported that 
the symptoms usually were at night with belching and 
heartburn relieved by Zantac.

On a July 1995 VA examination, the examiner recorded history 
provided by the veteran of the onset of heartburn and 
indigestion in 1983.  The veteran claimed that an upper 
gastrointestinal series in 1983 revealed a small hiatal 
hernia with reflux esophagitis and that he was given Tagamet 
and then later Zantac.  He stated the medication usually 
controlled the indigestion but that he usually had heartburn 
in the afternoon.  Objectively, examination of the digestive 
system was normal.  There was no evidence of ventral, 
inguinal or femoral hernia.  The examiner diagnosed history 
of hiatus hernia with reflux.

The Board notes that, although the veteran was prescribed 
Tagamet in the 1980's for complaints of heartburn and 
indigestion and that these complaints were assessed as 
"reflux esophagitis" in the 1980's, there is no medical 
evidence of hiatal hernia being diagnosed in service.  There 
is no evidence of an upper gastrointestinal series having 
been performed in service.  A flexible sigmoidoscopy with 
barium enema was performed in 1985 to rule out such 
impressions as diverticulitis or spigelian or indirect hernia 
when the veteran complained of lower left quadrant pain.  
This test revealed a sclerotic density in the left ileum for 
which service-connected has been granted.

No medical evidence has been presented or secured to render 
plausible a claim that  the veteran currently has reflux 
esophagitis and the last medical assessment of this disorder, 
based on the veteran's complaints of heartburn and 
indigestion, was rendered in the 1980's.  Accordingly, in the 
absence of a current diagnosis of reflux esophagitis, the 
claim for service connection for reflux esophagitis is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza, 7 
Vet. App. at 505; Brammer, 3 Vet. App. at 225; Rabideau, 2 
Vet. App. at 143; see also Degmetich, 104 F. 3d at 1328.

Service Connection For Asthma.

Service medical records from the first period of active duty 
reflect no complaints or findings relevant to asthma.

In January 1989, the veteran was seen for a follow up for 
sinusitis during which he complained of decreased ability to 
perform on physical training test.  He stated that he would 
start coughing occasionally and be forced to stop.  The 
veteran admitted he sometimes just stopped because he was 
tired.  The examiner advised the veteran that, if the veteran 
desired, the examiner would run with him and perform an 
examination to rule out possible cold or exercise-induced 
asthma.

Later that month the veteran was seen for a follow up for 
chronic sinusitis and continued to complain of having a 
problem with shortness of breath during exercise.  On 
examination, the lungs were clear and on x-ray the lungs were 
within normal limits.  The impression was possible 
exercise-induced asthma.  The examiner's plan called for 
pulmonary function tests to be performed.  A notation from 
the pulmonary function test laboratory of the Internal 
Medicine Department shows that pulmonary function was normal 
and that there was "good flow volume loop."

In April 1989, the veteran was seen for complaints of 
congestion and cough with physical training.  Objectively, 
the lungs were clear to auscultation.  Vital signs were 
stable and the veteran was afebrile.  The assessment was 
questionable exercise-induced bronchospasm.  The veteran was 
sent for pulmonary function studies with and without an 
inhaler or bronchodilator to rule out reactive airway 
disease.  On the Pulmonary Function Laboratory Report, mild 
obstructive airway disease was reflected.

In May 1989, the veteran complained again of difficulties 
breathing during physical training run.  The assessment was 
exercise-induced bronchospasm and chronic rhinosinusitis.  
The veteran was sent to the Internal Medicine Clinic for a 
consultation.  The report of the consultation, also dated in 
May 1989, showed that the examiner reviewed the complete 
history of the complaints and considered past laboratory, x-
ray, and pulmonary function testing.  The impression was 
chronic rhinitis, allergic; chronic bronchitis; and nasal 
septal deviation.  The veteran was given a permanent physical 
profile for chronic bronchitis and allergic rhinitis where he 
was allowed to walk as alternate for run for physical 
training.

In May 1990, the veteran was seen for complaints of recurrent 
sinusitis and bronchitis.  Objectively, examination of the 
head, eyes, ears, nose, and throat showed mild congestion.  
The chest was clear, breath sounds were good.  The examiner 
noted that the record showed that past pulmonary function 
tests were mildly abnormal without bronchodilator effect in 
10 minutes.  The examiner's impression was that there was no 
evidence of allergic respiratory disease and that there was a 
history of reactive airway disease and suggestion of 
bronchial asthma.  The primary treatment plan was for the 
veteran to stop smoking.

In July 1992, the veteran underwent pulmonary function tests.  
He ran on a treadmill for three minutes at five miles per 
hour and an incline of 5 percent.  He insisted on stopping 
due to leg pain.  The impression was that spirometry was 
within normal limits and that there was no change in 
pulmonary function with exercise.

In February 1995, the veteran underwent pulmonary function 
tests.  The computer impression was that spirometry was 
within normal predicted limits. 

A July 1995 VA chest x-ray was normal.  July 1995 VA 
pulmonary function tests were normal.  On a July 1995 VA 
examination, the examiner recorded a history provided by the 
veteran of having been told by doctors in the 1980s that he 
had exercise-induced asthma.  Objectively, the chest was 
clear to auscultation and percussion.  The doctor diagnosed a 
history of asthma.

The Board notes that, although in January 1989 an examiner's 
impression based on the veteran's complaints was "possible 
exercise-induced asthma" and in May 1990 an examiner thought 
there was a "suggestion of bronchial asthma", these 
possibilities and suggestions were never confirmed on 
numerous pulmonary function tests or clinically and a firm 
diagnosis of asthma has never been rendered.  Moreover, there 
is no current diagnosis of asthma on the most recent medical 
evidence.  Accordingly, in the absence of a current diagnosis 
of asthma, the claim for service connection for asthma is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza, 7 
Vet. App. at 505; Brammer, 3 Vet. App. at 225; Rabideau, 
2 Vet. App. at 143; see also Degmetich, 104 F. 3d at 1328.

Service Connection For Photophobia.

Service medical records from the first period of active duty 
reflect no complaints or findings relevant to photophobia.

In January 1984, the veteran was seen in an emergency room of 
a service department hospital for complaints of persistent 
headaches with photophobia.  The assessment was muscle 
contraction headache.  

There are no further complaints or findings relevant to 
photophobia among the medical evidence of record.  On his VA 
9, the veteran stated, "I was only told a time or [two] that 
I had photophobia, but I never really knew the problem."

Because no evidence has been presented or secured to render 
plausible a claim that the veteran currently has photophobia, 
the claim for service connection for photophobia is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza, 7 Vet. 
App. at 505; Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. 
App. at 143; see also Degmetich, 104 F. 3d at 1328.

Section 5103(a) Obligations And Section 5107(a) Duty To 
Assist.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the appellant has not put the VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make the claims for service 
connection for well grounded.  See also Epps v. Brown, 9 Vet. 
App. 341 (1996).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. 
§ 5103(a) (West 1991).

In a July 1999 Informal Hearing Presentation, the veteran's 
representive argues that certain provisions of VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, (M21-1), are the 
equivalent of VA regulations and create substantive rights 
and that these include provisions calling for VA to assist 
the claimant with full development of facts pertinent to his 
claim before deciding whether the claim is well grounded.  
This argument has recently been rejected by the Court which 
has held that the Secretary cannot, by regulation, Manual, 
and/or C&P policy eliminate the condition precedent, i.e., 
the requirement for that a claimant submit a well grounded 
claim, placed by Congress upon the inception of the 
Secretary's duty to assist.  Morton v. West, No. 96-1517, 
slip op. at 7 (U.S. Vet. App. July 14, 1999).

Initial Ratings For Service-Connected Disorders.

Disability ratings are intended to compensate reduction in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1998).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The distinction may be important in 
determining whether the veteran has been provided an 
appropriate statement of the case (SOC).  Id. at 126. With an 
initial rating, the RO can assign separate disability ratings 
for separate periods of time based on the facts found.  
Fenderson, 12 Vet. App. at 126.  With an increased rating 
claim, "the present level of disability is of primary 
importance."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Thus, the distinction also may be important in determining 
the evidence that can be used to decide whether the original 
rating on appeal was erroneous.

The Board finds that in this case the May 1996 SOC is 
adequate because the RO did not characterize the issues as 
ones for "increased" rating but rather as ones for 
"compensable" evaluations for service-connected disorders.  
More importantly, the SOC provided the veteran with the 
appropriate regulations pertinent to his claims or, where it 
did not, as in the case of the claim for a compensable 
initial rating for sleep apnea, the claim is the subject of a 
remand below.

With regard to the matter of evidence that can be used to 
decide whether the original rating on appeal was erroneous, 
the Board notes that the veteran served on active duty for a 
number of years.  Therefore, the Board concludes that, where 
a veteran files a claim for service connection after many 
years of active service, the degree of disability that is 
contemporaneous with the claim for service connection -- and 
not a degree of disability manifested in service many years 
earlier -- is what must be assessed in assigning the initial 
disability rating because ratings are assigned based on 
current levels of disability.  Cf. Degmetich, 104 F. 3d at 
1328.  Therefore, the more recent service medical records 
will have much more probative value in this case in 
determining the degree of disability for the original or 
initial rating than will the service medical records dated 
years ago as will all medical evidence that is more 
contemporaneous with the claim for service connection for the 
disorder.

Initial Compensable Disability Evaluation For
Bilateral Hearing Loss Disability.

On an April 1968 pre-induction examination report, the 
audiometric findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
35
35
LEFT
5
5
15
25
25

On a July 1972 separation examination report, the audiometric 
findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
35
45
LEFT
15
15
30
45
25

On a June 1973 examination for the purpose of enlistment into 
the National Guard 

following separation from active service, the audiometric 
findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
10
LEFT
10
15
15
10
10

On a January 1978 yearly National Guard examination, the 
audiometric findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
35
35
LEFT
25
15
25
35
20

In November 1983, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
45
45
LEFT
10
15
30
50
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 in the left ear.  It was 
noted that the veteran had a moderate high frequency hearing 
loss in both ears.

In February 1988, the veteran stated that he had been 
evaluated for hearing loss and that he was told he needed a 
hearing aid.  The examiner noted that no records were 
available from this screening and that the veteran stated 
that he would either try to get the records or that he would 
not mind getting the tests repeated.  The examiner sent him 
to Audiology for an audiogram.

In March 1988, the veteran was sent from the Audiology clinic 
to the Ear, Nose, and Throat (ENT) clinic.  The notation 
stated that the veteran reported intermittent loss of 
hearing, intermittent dizziness, continual tinnitus, feeling 
of fullness, and some nausea when tinnitus increases.  An 
audiogram showed mild to moderate sensorineural hearing loss, 
left greater than right.  Special tests were consistent with 
cochlear pathology.  The evaluation of the ENT doctor was 
recommended regarding etiology and possible inner ear 
involvement.  The veteran would be considered for hearing 
aids pending diagnosis.

A March 1988 temporal CT scan report reflected the impression 
of changes of ethmoidal sinusitis and evidence of chronic 
left mastoiditis.  There was prominence of the aditus and 
antrum of the left mastoid bone further suggesting possible 
cholesteatoma in this region although the ossicles appeared 
intact at this level.  The doctor recommended clinical 
correlation.  An ENT examination was conducted later in March 
and the doctor's impression was that the CT scan showed left 
chronic mastoiditis but physical findings and audiogram were 
not suggestive of cholesteatoma and that there was a history 
of blacking out during exertion with rapid heart rate.  The 
doctor referred the veteran to the Internal Medicine clinic 
for follow-up regarding the syncopal episodes.

In December 1988, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
50
50
LEFT
15
10
25
50
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.  The 
assessment was mild to moderate high frequency sensorineural 
hearing loss in both ears.  The veteran desired and was 
issued hearing aids.

In April 1989, the veteran attended a complete program of 
Aural Rehabilitation which included hearing aid orientation, 
visual and auditory training, hearing conservation, 
explanation of the auditory system and of the audiogram, 
communication strategies, and individual adjustment 
counseling.

In December 1992, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
60
55
LEFT
10
20
30
55
40

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 in the left ear.  The 
assessment included good speech understanding and mild high 
frequency sensorineural hearing loss both ears, worse on the 
right.  The examiner noted that there had been a slight 
decrease in hearing since the last audiogram.

In February 1995, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
55
60
LEFT
15
20
40
60
45

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.  The 
examiner's assessment was good speech understanding; mild 
approaching moderate sensorineural hearing loss both ears; no 
significant change in hearing since last tested.


On a July 1995 VA Audiometric examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
25
60
55
LEFT
10
20
30
50
40

The puretone threshold average for the right ear was 39 
decibels and for the left, 35 decibels.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and of 96 percent in the left ear.

Disability ratings for service-connected hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations rendered from 
audiometric evaluations.  38 C.F.R. § 4.85 (1998); Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  To put it simply, 
there is very little judgment involved in determining the 
rating for service-connected hearing loss.  The law's 
provisions are clear and precise.  If the numbers on 
audiometric tests reflect findings equivalent under the law 
to a 10 percent rating, a 10 percent rating is assigned; if 
the numbers show the equivalent of a 30 percent rating, a 30 
percent rating is assigned; etc.  Audiometric testing results 
are dispositive evidence for a claim for an increased 
disability rating for hearing loss.  This is not to say that 
the assignment of a rating cannot be in error.  An error may 
occur, for example, in transposing the numeric designations 
from the audiometric examination reports into the legal 
designation of a rating as provided in the VA Schedule for 
Rating Disabilities.  38 C.F.R. § 4.85 (1998).

The Board notes that certain regulations in the VA Schedule 
for Rating Disabilities pertaining to the evaluation of 
hearing impairment were revised during the pendency of this 
appeal and became effective on June 10, 1999.  64 Fed. Reg. 
25202-25210 (May 11, 1999); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991) (holding that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to appellant 
should and will apply unless Congress provides otherwise or 
permits the Secretary to do otherwise).  However, the 
provisions in Tables VI, VIa, and VII did not change.

Under the provisions in effect before the revisions to the 
regulations governing the evaluation of hearing impairment, 
the findings on the July 1995 VA Audio examination resulted 
in a noncompensable rating for the service-connected hearing 
loss.  Specifically, an average puretone decibel loss of 39 
in the right ear and 92 percent discrimination resulted in a 
"I" under TABLE VI and an average puretone decibel loss of 
35 in the left ear and 96 percent discrimination resulted in 
a "I" under TABLE VI.  38 C.F.R. § 4.85, TABLE VI (1998).  A 
"I" and a "I" resulted in a noncompensable rating under 
TABLE VII.  38 C.F.R. § 4.85, TABLE VII, Diagnostic Code 6100 
(1998).

Under the revisions to the regulations, either TABLE VI or 
TABLE VIa may be used to determine the Roman numeral 
designation "[w]hen the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more" or "[w]hen the puretone threshold 
is 30 decibels or less at 1000 Hertz and 70 decibels or more 
at 2000 Hertz . . . ."  64 Fed. Reg. 25202-25210 (May 11, 
1999), to be codified at 38 C.F.R. § 4.86(a), (b) (1999).  
The results from the July 1995 VA Audio examination did not 
reflect either of these situations, and therefore only 
TABLE VI and not TABLE VIa is for application to the findings 
on the July 1995 VA Audio examination report.  Accordingly, 
the Board concludes that, based on this examination report, 
the RO correctly assigned an initial noncompensable rating 
for service-connected hearing loss.  Although the Board 
assigns more probative weight to the most recent testing, the 
Board notes that a different result is not indicated by the 
similar audiological findings on the tests conducted in 
service including those in December 1992 and February 1995.  
Moreover, there is no basis for "staged" ratings to be 
assigned in this case as there has been no fluctuation in the 
degree of impairment resulting from the service-connected 
hearing loss.  Fenderson, 12 Vet. App. at 126.

Because the veteran had notice of the old criteria and 
because the new criteria do not apply to his case, the Board 
concludes that he has not been prejudiced by the Board's 
determination in the first instance that the revised criteria 
do not apply to his case.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  Accordingly, remand is not warranted in this 
case for fulfillment of any due process obligations.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided); cf. Brady v. Brown, 4 Vet. App. 203, 207 (1993) 
(a remand is unnecessary even where there is error on the 
part of VA, where such error was not ultimately prejudicial 
to the veteran's claim).

ORDER

Service connection a left shoulder disorder; for reflux 
esophagitis; for asthma; and for photophobia is denied.

An initial compensable rating for bilateral hearing loss 
disability is denied.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Service Connection For High Blood Sugar.

Service medical records from the first period of active duty 
reflect no complaints or findings relevant to high blood 
sugar.  

In June 1993, the veteran complained of lightheadedness and 
forgetfulness for two months.  He also complained of 
increased somnolence.  He reported feeling sleepy during the 
day and losing concentration episodically.  He stated that 
sometimes he needed to sleep while driving and needed to pull 
over.  The handwritten notations of this examination are not 
clear and the doctor's impression is not legible.  The 
veteran was sent for laboratory tests.  Later in June 1993 he 
reported for follow-up of the laboratory tests.  The doctor's 
impression was borderline glucose intolerance and somnolent 
spells of unknown etiology.  In July 1993, the doctor's 
impression was possible narcolepsy.  The veteran was later 
sent for neurologic testing and a nocturnal polysomnogram.  
The sleep study showed moderate to severe sleep apnea 
syndrome.  He later underwent a surgical procedure to treat 
the sleep apnea.

In February 1995, laboratory results showed a high glucose 
level.  In March 1995, the assessment was mild glucose 
intolerance.  The veteran was referred for dietary 
counseling.

July 1995 VA laboratory tests reflect a high glucose level.  
A July 1995 VA examiner noted a history of high blood sugar.  
The examiner diagnosed increased glucose, rule out diabetes 
mellitus.

Reason for Remand:  In denying the claim for service 
connection for high blood sugar, the RO stated that a high 
glucose level is a laboratory finding and not a disability 
under the law.  Although that may be true, diabetes mellitus 
is a disability under law and if it manifests itself to a 
degree of 10 percent or more within the first year after 
discharge from service, it is presumed to be 
service-connected.  38 C.F.R. § 3.309(a) (1998).  Therefore, 
when the VA examiner thought there was a possibility that the 
veteran may have diabetes mellitus in July 1995 as indicated 
by the diagnosis, "rule out diabetes mellitus", the Board 
concludes that this finding -- together with the veteran's 
claim for service connection for high blood sugar -- was 
sufficient evidence to raise a well grounded claim for 
diabetes mellitus and further tests should have been 
conducted in 1995 to assess whether the veteran had diabetes 
mellitus or not.  Accordingly, the Board will remand the 
claim for service connection for high blood sugar for further 
tests to be conducted now.  

Service Connection For Mitral Valve Prolapse.

Service medical records from the first period of active duty 
reflect no complaints or findings relevant to mitral valve 
prolapse.

In July 1982, an electrocardiogram (EKG) was essentially 
within normal limits.

In April 1986, the veteran was seen in the emergency room of 
a service department hospital for complaints of a cold for 
three weeks with pain in the upper chest for one day.  
Objectively, the heart had regular rate and rhythm with no 
gallops or murmurs.  An EKG showed no acute changes.  The 
assessment was bronchitis.

An April 1988 echocardiogram report noted normal findings 
except for a thickened mitral valve.  The examiner noted that 
a mitral valve prolapse could not be ruled out.  In May 1988, 
the veteran complained of near syncopal episodes with 
exertion.  It was noted that the April 1988 echocardiogram 
was normal.

In March 1995, the veteran underwent a treadmill stress test 
to diagnose or evaluate coronary artery disease.  The results 
were normal. 

On a July 1995 VA examination report, the examiner noted the 
history of possible mitral valve prolapse in service and that 
the veteran did not know what a mitral valve prolapse was.  
The examiner also noted that a current VA EKG was abnormal 
with possible inferior infarct with posterior extension.

Reason for remand:  Given the equivocal evidence of a 
possible mitral valve prolapse in service, the Board 
concludes that further testing should be done to ascertain 
whether or not the veteran has a mitral valve prolapse.  More 
importantly, the Board notes that apparently the veteran had 
assistance -- perhaps from a service representative -- in 
phrasing his claims because he claimed service connection 
specifically for "mitral valve prolapse" when he told the 
VA examienr that he does not even know what the term means.  
Thus, the Board construes the claim more generally as a claim 
for service connection for a heart disorder claimed as 
"mitral valve prolapse".  In this regard, the Board 
concludes that the claim should be remanded for further 
testing concerning the finding in July 1995 of an abnormal 
EKG with possible inferior infarct with posterior extension.  
Further testing should seek to ascertain whether there is an 
infarct and, if so, whether it is indicative of 
atherosclerosis or coronary artery or heart disease.  In this 
regard, the Board notes that section 3.309 of VA regulations 
also lists arteriosclerosis a chronic disease entitled to 
presumptive service connection if manifested to a degree of 
10 percent or more within one-year from discharge from 
service.

Initial Compensable Disability Evaluation For
A Lumbosacral Disability Including A Left Ileum Sclerotic 
Density.

Service medical records from the first period of active duty 
reflect no complaints or findings relevant to a lumbosacral 
condition with sclerotic density in the left ileum.

In August 1980, the veteran was seen in an outpatient clinic 
for complaints of low back pain without injury.  There was no 
history of back problems.  Objectively, there was decreased 
range of motion and tenderness at L5-S1 midline.  Deep tendon 
refluxes were 2+ or normal.  See Medical Abbreviations:  
10,000 Conveniences at the Expense of Communications and 
Safety 237 (7th ed. 1995).  The assessment was lumbosacral 
spasm and the veteran was treated with medication and heat.

A September 1985 x-ray report showed an impression of an area 
of increased sclerosis in the left ileum just lateral to the 
sacroiliac joint in the inferior portion.  It was ill defined 
and had the appearance of an osteochondroma or bone infarct.  
A bone scan was recommended to document activity.  A October 
1985 bone scan report reflected the impression of a normal 
bone scan.  There was no evidence for increased activity in 
the left sacroiliac joint compared to the right.

On a December 1988 pelvis x-ray, the radiologist noted again 
an area of sclerotic density in the left ileum.  The 
radiologist reported that this was unchanged since comparison 
radiograph from 1985.  It was further noted that the density 
appeared benign and most likely represented calcified 
enchondroma or similar benign pathology.  There were no bony 
destructive changes and no acute findings were evident.

In May 1992, the veteran was seen for complaints of low back 
pain radiating upwards.  There was no paresthesia, no 
numbness, no history of trauma.  On objective examination of 
the spine, there was no scoliosis.  The back was nontender.  
There was full range of motion with pain at 30 degrees 
flexion.  The assessment was low back pain secondary to 
muscle spasm. 

A July 1995 VA x-ray report pertaining to the lumbosacral 
spine reflected that the pedicles and the vertebrae were 
intact.  The L5-S1 intervertebral space was narrowed.  
Lordotic curve was preserved.  The impression was spondylotic 
changes.

On a July 1995 VA examination report, the examiner reported 
the veteran's history of having his back give out about two 
to three times a year.  He reported that he treats his back 
with rest and heat and occasionally has to go to a 
chiropractor.  On physical examination of the musculoskeletal 
system, the veteran had full range of motion of all his 
joints.  He had no joint swelling, no deformity, no 
instability.  Noting the x-ray findings, the examiner 
diagnosed spondylotic changes lumbosacral spine with 
narrowing L5-S1 (fifth lumbar -- first sacral spine).

Reason for remand:  The RO has assigned a noncompensable 
rating for the veteran's service-connected lumbosacral 
disability including a left ileum sclerotic density under the 
criteria for lumbosacral strain which provide a 
noncompensable rating for slight subjective symptoms only.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998).  Because 
there is no objective medical evidence of record to show more 
than complaints of a back pain two or three times a year, the 
Board notes that this initial rating seems appropriate.  
However, by reporting to the VA doctor that he has seen a 
chiropractor for his back symptoms, the veteran has put the 
VA on notice of the existence of medical evidence that may 
show that his back condition warrants more than an initial 
compensable rating.  Accordingly, remand is required to 
attempt to obtain those records.

Initial Compensable Disability Evaluation For Sleep Apnea.

Service medical records from the first period of active duty 
reflect no complaints or findings relevant to sleep apnea, 
although the veteran did complain on occasion of insomnia or 
sleeplessness.

In June 1993, the veteran complained of lightheadedness and 
forgetfulness for two months.  He also complained of 
increased somnolence.  He reported feeling sleepy during the 
day and losing concentration episodically.  He stated that 
sometimes he needs to sleep while driving and needs to pull 
over.  The handwritten notations of this examination are not 
clear and the doctor's impression is not legible.  The 
veteran was sent for laboratory tests.  Later in June 1993 he 
reported for follow-up of the laboratory tests.  The doctor's 
impression was borderline glucose intolerance and somnolent 
spells of unknown etiology.  In July 1993, the doctor's 
impression was possible narcolepsy.

The veteran was later sent for neurologic testing and a 
nocturnal polysomnogram.  The sleep study showed moderate to 
severe sleep apnea syndrome.  The veteran expressed interest 
in surgical treatment.  In November 1993, the veteran was 
seen in an ENT clinic for complaints of excessive daytime 
somnolence.  The examiner's impression was "obstructive 
sleep apnea syndrome ? uvulopalatopharyngoplasty".

In December 1993, the veteran was scheduled to undergo 
surgery for sleep apnea but this was canceled when he was 
found to have an elevated "PTT".  (PTT or prothrombin time 
test a quantitative test for prothrombin in the blood based 
on the clotting time of oxalated blood plasma in the presence 
of thromboplastin and calcium chloride; the test measure the 
integrity of the extrinsic and common pathways of 
coagulation.  See Stedman's Medical Dictionary 1783 (26th ed. 
1995)).  Physical examination of the veteran was normal.  The 
plan included "Lupus anticoagulant, Anticardiolipin AB."

In January 1994, the veteran underwent the surgical procedure 
or "uvulopalatopharyngoplasty".  In February 1994, it was 
noted that the veteran was "doing markedly well" since the 
surgery.

On a July 1995 VA examination report, the examiner recorded 
the history of the diagnosis of sleep apnea in service and of 
the surgical procedure as recounted by the veteran.  The 
veteran also reported that the surgery "improved the 
situation for a few months."  He stated that he used an 
apnea machine before the operation but was unable to use it 
after because of the amount of movement and also he was told 
he did not have to use it.  The veteran reported that he 
still had problems staying awake during the day.  The doctor 
diagnosed history of sleep apnea, status post procedure 
(tonsillectomy and removal of uvula).

Reason for remand:  The RO has assigned an initial 
noncompensable disability rating for service-connected sleep 
apnea analogously under Diagnostic Code 8911 which provides 
criteria for evaluating epilepsy.  However, since the RO's 
April 1996 rating decision, VA has promulgated revised rating 
criteria for respiratory disorders which became effective in 
October 1996.  These revised criteria include specific 
criteria for evaluating sleep apnea syndromes under 
Diagnostic Code 6897.  38 C.F.R. § 4.97, Diagnostic Code 6897 
(1998).  The Board concludes that remand is required to 
evaluate the veteran service-connected sleep apnea under 
these new criteria.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991) (holding that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should and 
will apply unless Congress provides otherwise or permits the 
Secretary to do otherwise).  

Initial Compensable Disability Evaluation For Chronic 
Bronchitis.

Service medical records from the first period of active duty 
reflect no complaints or findings relevant to chronic 
bronchitis.

In December 1981, the veteran was seen for complaints of a 
chronic cough productive of yellow sputum.  Objectively, the 
examination was within normal limits.  The assessment was 
acute bronchitis.

In March 1984, the veteran was seen for a history of nasal 
congestion, headaches, post nasal drip, a mild sore throat, 
and a history of bronchitis.  Objectively, the neck, throat, 
sinuses, and lungs were normal.  The assessment was throat 
irritation, possibly secondary to post nasal drip.

In April 1986, the veteran was seen in the emergency room of 
a service department hospital for complaints of a cold for 
three weeks with pain in the upper chest for one day.  
Objectively, minimal rhonchi of the lungs was detected in 
bilateral breath sounds.  A chest x-ray reflected increased 
bronchial markings.  The assessment was bronchitis.

In January 1989, the veteran was seen for a follow up for 
sinusitis during which he complained of decreased ability to 
perform on physical training test.  He stated that he would 
start coughing occasionally and be forced to stop.  The 
veteran admitted he sometimes just stopped because he was 
tired.  The examiner advised the veteran that, if the veteran 
desired, the examiner would run with him and perform 
examination to rule out possible cold or exercise-induced 
asthma.

Later that month the veteran was seen for a follow up for 
chronic sinusitis and continued to complain of having a 
problem with shortness of breath during exercise.  On 
examination, the lungs were clear and on x-ray the lungs were 
within normal limits.  The impression was possible 
exercise-induced asthma.  The examiner's plan called for 
pulmonary function tests to be preformed.  A notation from 
the pulmonary function test laboratory of the Internal 
Medicine Department shows that pulmonary function was normal 
and that there was "good flow volume loop."

In April 1989, the veteran was seen for complaints of 
congestion and cough with physical training.  Objectively, 
the lungs were clear to auscultation.  Vital signs were 
stable and the veteran was afebrile.  The assessment was 
questionable exercise-induced bronchospasm.  The veteran was 
sent for pulmonary function studies with and without an 
inhaler or bronchodilator to rule out reactive airway 
disease.  On the Pulmonary Function Laboratory Report, mild 
obstructive airway disease was reflected.

In May 1989, the veteran complained again of difficulties 
breathing during physical training run.  The assessment was 
exercise-induced bronchospasm and chronic rhinosinusitis.  
The veteran was sent to the Internal Medicine Clinic for a 
consultation.  The report of the consultation, also dated in 
May 1989, showed that the examiner reviewed the complete 
history of the complaints and considered past laboratory, x-
ray, and pulmonary function testing.  The impression was 
chronic rhinitis, allergic; chronic bronchitis; and nasal 
septal deviation.  The veteran was given a permanent physical 
profile for chronic bronchitis and allergic rhinitis where he 
was allowed to walk as alternate for run for physical 
training.

In September 1989, the veteran was seen with complaints of 
cold symptoms.  The assessment was pharyngitis/bronchitis.  
In January 1990, the veteran was seen with complaints of a 
7-8 month history of a chronic dry cough.  The assessment 
included chronic bronchitis.

In May 1990, the veteran was seen for complaints of recurrent 
sinusitis and bronchitis.  Objectively, examination of the 
head, eyes, ears, nose, and throat showed mild congestion.  
The chest was clear, breath sounds were good.  The examiner 
noted that the record showed that past pulmonary function 
tests were mildly abnormal without bronchodilator effect in 
10 minutes.  The examiner's impression was that there was no 
evidence of allergic respiratory disease and that there was a 
history of reactive airway disease and suggestion of 
bronchial asthma.  The primary treatment plan was for the 
veteran to stop smoking.

In July 1992, the veteran underwent pulmonary function tests.  
He ran on a treadmill for three minutes at five miles per 
hour and an incline of 5 percent.  He insisted on stopping 
due to leg pain.  The impression was that spirometry was 
within normal limits and that there was no change in 
pulmonary function with exercise.

In February 1995, the veteran underwent pulmonary function 
tests.  The computer impression was that spirometry was 
within normal predicted limits.

On a July 1995 VA examination report, the examiner recorded 
the history of chronic bronchitis in service.  The examiner 
also noted that July 1995 VA pulmonary function testing, the 
report of which is also of record, were within normal limits.  
The examiner diagnosed history of chronic bronchitis.

Reason for remand:  Shortly after the RO issued its rating 
decision in April 1996 assigning a noncompensable rating for 
service-connected chronic bronchitis, VA revised the rating 
criteria for evaluating respiratory disorders effective in 
October 1996.  Under the new criteria, there are three ways 
that a compensable rating may be granted for 
service-connected chronic bronchitis as is indicated by the 
use of the word "or" between each of the three criteria.  
The first is an FEV-1 of 71 to 80 percent predicted; the 
second is an FEV-1/FVC of 71 to 80 percent; and the third is 
DLCO (SB) 66 to 80 percent predicted.  The July 1995 VA 
pulmonary studies showed that the veteran did not meet the 
first to criteria for a compensable rating because FEV-1 was 
94 percent predicted and FEV-1/FVC was 103 percent.  However, 
the report does not show the results for DLCO (SB) (Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method) testing.  Therefore, the claim must be remanded for 
this test to be performed or for the examiner to explain why 
this test is not necessary.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should ask the veteran to 
provide the names and addresses of any 
physicians he has seen or any facilities 
where he has received treatment for high 
blood sugar; for a heart disorder; for 
service-connected lumbosacral condition 
with sclerotic density in the left ileum; 
for service-connected sleep apnea; and 
for service-connected chronic bronchitis 
in the years since his discharge from 
service.  The RO should assist him in 
obtaining any records for any such 
treatment and associate them with the 
claims file.  Specifically, the RO should 
attempt to obtain records from a 
chiropractor whom the veteran told the 
July 1995 VA examiner he had seen on 
occasion for treatment for his back pain.

2.  The RO should schedule the veteran 
for the type or types of VA examinations 
it deems necessary to adjudicate the 
claims for service connection for high 
blood sugar, especially whether the 
finding is indicative of diabetes 
mellitus; and for service connection for 
a heart disorder claimed as "mitral 
valve prolapse"; and to evaluate the 
veteran's service-connected lumbosacral 
condition with sclerotic density in the 
left ileum; service-connected sleep 
apnea; and service-connected chronic 
bronchitis.  Pulmonary function tests 
that include the DLCO (SB) testing for 
the chronic bronchitis must be conducted.  

3.  High blood sugar:  The examiner 
should note the history of laboratory 
findings of high glucose levels in 
service and the July 1995 VA examiner's 
diagnosis which included "rule out 
diabetes mellitus" and determine whether 
the veteran has diabetes mellitus or any 
other disease of which the high blood 
sugar levels may be symptomatic.  If the 
veteran does have diabetes mellitus or 
any other disease associated with high 
glucose levels, the examiner should 
render an opinion as to the likely time 
of onset of that disease based on review 
of the service medical records and all 
relevant medical evidence in the file 
since the veteran's discharge from 
service in April 1995.

Possible heart disorder to include mitral 
valve prolapse:  The examiner should not 
that the echocardiogram report in service 
in 1988 which showed a possible mitral 
valve prolapse.  The examiner should 
determine whether the veteran has a 
mitral valve prolapse or not.  All 
necessary testing should be conducted.  
In addition, the examiner should note the 
July 1995 VA abnormal EKG with possible 
inferior infarct with posterior 
extension.  The examiner should determine 
whether there is an infarct and, if so, 
whether it is indicative of 
atherosclerosis or coronary artery or 
heart disease.  All necessary testing 
should be conducted.  If the veteran has 
atherosclerosis or coronary artery or 
heart disease, the examiner should render 
an opinion as to the likely time of onset 
of the disease based on the service 
medical records and all medical evidence 
of record since the veteran's discharge 
from service in April 1995.

Lumbosacral condition with sclerotic 
density in the left ileum:  In addition 
to the usual findings rendered upon 
examination of the low back, the examiner 
should state what disabling effects on 
the function of the back, if any, result 
from the sclerotic density in the left 
ileum in this case.  

Sleep apnea:  In the examination report, 
the rating board will need the following 
information from the examiner:  whether 
the surgical procedure conducted in 
service ameliorated this condition; 
whether the condition is now asymptomatic 
but with documented sleep disorder 
breathing; whether there is persistent 
daytime hypersomnolence; whether use of 
breathing assistance device such as 
continuous airway pressure (CPAP) machine 
is required; and whether there is chronic 
respiratory failure with carbon dioxide 
retention or cor pulmonale; or whether 
tracheostomy is required.

Chronic bronchitis:  The rating criteria 
require that pulmonary function testing 
must provide (1) FEV-1 percent predicted; 
(2) FEV-1/FVC; and (3) DLCO (SB) 
(Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath 
Method) testing.  If, for some reason, 
the DLCO (SB) cannot be performed, the 
examiner must provide an explanation in 
the examination report for why this is so 
because the DLCO (SB) testing is one 
criterion in the rating criteria by which 
a veteran may be afforded a higher 
rating.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

The RO and the appellant are also advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Veterans Appeals 
(Court).  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  The RO should readjudicate the claims 
for initial compensable ratings for 
service-connected lumbosacral condition 
with sclerotic density in the left ileum; 
for service-connected sleep apnea; and 
for service-connected chronic bronchitis.  
Sleep apnea should be considered under 
Diagnostic Code 6847.  The RO may 
consider assigning "staged" ratings, if 
appropriate.  See Fenderson, 12 Vet. App. 
at 126.  If any decision remains 
unfavorable, the supplemental statement 
of the case (SSOC) should phrase the 
issue as one for an "initial" or an 
"original" rating and NOT one for an 
"increased" rating.  See Fenderson, 12 
Vet. App. 126.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  On remand, the appellant is free to 
submit additional evidence and argument.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  However, he need 
take no action unless otherwise notified.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals







